
	
		II
		109th CONGRESS
		2d Session
		S. 3601
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Meat Inspection Act and the Poultry
		  Products Inspection Act to improve the safety of meat and poultry products by
		  enhancing the ability of the Secretary of Agriculture to retrieve the history,
		  use, and location of a meat or poultry product through a recordkeeping and
		  audit system or registered identification, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Meat and Poultry Products Traceability
			 and Safety Act of 2006.
		2.Traceability of
			 livestock and poultry
			(a)LivestockTitle
			 I of the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) is amended by
			 adding at the end the following:
				
					25.Traceability of
				livestock, meat, and meat products
						(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In
				generalAmenable species presented for slaughter for human food
				purposes, and the carcasses or parts of carcasses and the meat and meat food
				products of those species, shipped in interstate commerce shall be identified
				in a manner that enables the Secretary to trace—
								(A)each animal or
				group of animals of the amenable species (as determined by the Secretary to be
				appropriate for each amenable species) to any premises or other location at
				which the animal was held at any time before slaughter; and
								(B)each carcass or
				part of a carcass and meat and meat food product of the amenable species
				forward from slaughter through processing and distribution to the ultimate
				consumer.
								(2)Traceability
				systemThe Secretary shall establish a traceability system for
				all stages of production, processing, and distribution of meat and meat food
				products that are produced through the slaughter of amenable species described
				in paragraph (1).
							(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any amenable
				species not identified as prescribed by the Secretary under subsection
				(b).
						(d)Records
							(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify an amenable species under subsection (b)
				maintain accurate records, as prescribed by the Secretary, regarding the
				purchase, sale, and identification of the amenable species.
							(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
							(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
							(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any amenable species or carcasses
				of amenable species were held.
						(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which any amenable species or carcasses of amenable
				species were held.
						(g)Relation to
				country of origin labelingNothing in this section prevents or
				interferes with implementation of the country of origin labeling requirements
				of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et
				seq.).
						.
			(b)PoultryThe
			 Poultry Products Inspection Act is amended by inserting after section 23 (21
			 U.S.C. 467e) the following:
				
					23A.Traceability of
				poultry and poultry products
						(a)Definition of
				traceabilityIn this section, the term
				traceability means the ability to retrieve the history, use, and
				location of an article through a recordkeeping and audit system or registered
				identification.
						(b)Requirements
							(1)In
				generalPoultry presented for slaughter for human food purposes
				and poultry products shipped in interstate commerce shall be identified in a
				manner that enables the Secretary to trace—
								(A)each poultry or
				group of poultry (as determined by the Secretary to be appropriate) to any
				premises or other location at which the poultry was held at any time before
				slaughter; and
								(B)each poultry
				product forward from slaughter through processing and distribution to the
				ultimate consumer.
								(2)Traceability
				systemThe Secretary shall establish a traceability system for
				all stages of production, processing, and distribution of poultry and poultry
				food products that are produced through the slaughter of poultry described in
				paragraph (1).
							(c)Prohibition or
				restriction on entryThe Secretary may prohibit or restrict entry
				into any slaughtering establishment inspected under this Act of any poultry not
				identified as prescribed by the Secretary.
						(d)Records
							(1)In
				generalThe Secretary may require that each person, firm, and
				corporation required to identify poultry under subsection (b) maintain accurate
				records, as prescribed by the Secretary, regarding the purchase, sale, and
				identification of the poultry.
							(2)AccessEach
				person, firm, and corporation described in paragraph (1) shall, at all
				reasonable times, on notice by a duly authorized representative of the
				Secretary, allow the representative to access to each place of business of the
				person, firm, or corporation to examine and copy the records described in
				paragraph (1).
							(3)DurationEach
				person, firm, and corporation described in paragraph (1) shall maintain records
				required to be maintained under this subsection for such period of time as the
				Secretary prescribes.
							(e)False
				informationNo person, firm, or corporation shall falsify or
				misrepresent to any other person, firm, or corporation, or to the Secretary,
				any information as to any premises at which any poultry or carcasses of poultry
				were held.
						(f)Alteration or
				destruction of recordsNo person, firm, or corporation shall,
				without authorization from the Secretary, alter, detach, or destroy any records
				or other means of identification prescribed by the Secretary for use in
				determining the premises at which any poultry or carcasses of poultry were
				held.
						(g)Relation to
				country of origin labelingNothing in this section prevents or
				interferes with implementation of the country of origin labeling requirements
				of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et
				seq.).
						.
			3.Technical
			 corrections
			(a)In
			 generalThe Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) is amended—
				(1)by striking
			 cattle, sheep, swine, goats, horses, mules, or other equines
			 each place it appears and inserting amenable species;
				(2)by striking
			 cattle, sheep, swine, or goats each place it appears and
			 inserting amenable species;
				(3)by striking
			 cattle, sheep, swine, and goats each place it appears and
			 inserting amenable species;
				(4)by striking
			 cattle, sheep, swine, goats, or equines each place it appears
			 and inserting amenable species;
				(5)by striking
			 cattle, sheep, swine, goat, or equine each place it appears and
			 inserting amenable species; and
				(6)by striking
			 cattle, sheep, swine, goat, or other equine each place it
			 appears and inserting amenable species.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the day after the effective date of section 794 of the Agriculture, Rural
			 Development, Food and Drug Administration, and Related Agencies Appropriations
			 Act, 2006.
			
